Citation Nr: 1047721	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-30 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating greater than 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 
1987 and from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 Regional Office (RO) in Chicago, 
Illinois rating decision, which continued the Veteran's 20 
percent rating for lumbosacral strain.

In October 2010, the Veteran had a video hearing before the 
undersigned.  A transcript of that proceeding has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges his service-connected lumbar spine disability 
warrants a higher rating.  Having reviewed the claims file, 
despite the significant procedural history, the Board finds that 
additional development is necessary prior to the adjudication of 
the claim. 
 
The Board notes that during the October 2010 Board hearing the 
Veteran asserted that the findings of the most recent VA 
examination, in January 2010, did not accurately reflect the true 
nature of the his back disability.  Specifically, the Veteran 
noted that during range of motion testing he pushed his body 
beyond the onset of pain without reporting such pain to the VA 
examiner.  In that regard, the January 2010 VA examination report 
indicated pain at 70 degrees of forward flexion of the 
thoracolumbar spine; however, during prior VA examinations in 
January 2004 and February 2005 the Veteran had forward flexion 
pain onset at 50 degrees and 35 degrees, respectively.  Thus, the 
Veteran's statements and prior range of motion testing indicate 
that the findings of the January 2010 VA examination may not have 
accurately reflected the Veteran's pain-free range of motion.

In addition, the Board notes that the January 2010 VA examination 
report indicated that the Veteran had normal sexual function.  
During the October 2010 Board hearing, however, the Veteran 
suggested that his back symptoms had adversely affected such 
function.  Finally, the report concluded that activities of daily 
living were not affected by the Veteran's back problems, but 
during the Board hearing the Veteran stated that he had 
difficulties dressing, shopping, and traveling due to his back 
disability.  Thus, there also is some indication that the 
Veteran's back disability may have worsened since the last 
examination.

Given the Veteran's statements regarding the findings of the 
January 2010 VA examination and the prior VA examinations reports 
supporting the Veteran's contentions, as well as the indications 
discussed above that the Veteran's condition may have worsened 
since the last VA examination, the Board finds that an additional 
VA examination is warranted to clarify the issue and determine 
the current severity of his lumbar spine disability.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or ordering 
a medical examination); see also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (holding that VA's statutory duty to assist the 
Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one); Snuffer v. Gober, 10 
Vet. App. 400 (1997) Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, the Veteran indicated during the October 2010 Board 
hearing that he had submitted private treatment records from 
August 2010 and that he had an upcoming appointment for further 
treatment.  Although the undersigned directed that the record be 
held open for 30 days to allow the Veteran time to submit any 
additional private records, the claims file indicates that the 
most recent private treatment records are from April 2009.  As 
such, the Veteran should be afforded the opportunity to provide 
the records indicated or to direct the VA to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
requesting that he provide private treatment 
records from April 2009 to the present or 
direct VA as to the location of such private 
records and authorization to obtain such 
records.  All records obtained or any 
response received should be associated with 
the claims file.

2.  After the above records have been 
obtained, to the extent possible, schedule 
the Veteran for appropriate VA examination, 
to include obtaining a complete history from 
the Veteran and a complete physical 
examination, in order to determine the 
current severity of his service-connected 
lumbar spine disability.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims file must be 
provided to the examiner for review in 
conjunction with the examination.  All 
clinical and special test findings should be 
clearly documented, and pertinent orthopedic 
and neurological findings should be reported.  
The examination of the lumbar spine should 
include range of motion studies.  With regard 
to range of motion testing, the examiner 
should report at what point (in degrees) that 
pain is elicited as well as whether there is 
any other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and muscle 
spasm are present.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic manifestations, 
to include, but not limited to, radiating 
pain into an extremity, bowel or bladder 
impairment, and sexual dysfunction.  With 
respect to any ascertained neurologic 
manifestations, the examiner is requested to 
opine as to the etiology of such 
manifestations and, specifically, whether it 
is at least as likely as not that such 
manifestations are caused or permanently 
aggravated by the Veteran's service-connected 
lumbar spine disability.  Any and all 
opinions must be accompanied by a complete 
rationale.

3.  After the above is complete, readjudicate 
the Veteran's claim.  If a complete grant of 
benefits is not awarded, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


